Citation Nr: 0412365	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the vocal cords as a result of 
thyroid surgery performed at a Department of Veterans Affairs 
facility in July 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision which denied 
benefits under 38 U.S.C.A. § 1151 for additional disability 
of the vocal cords as a result of thyroid surgery performed 
at a VA facility in July 1992.  The veteran filed a notice of 
disagreement in August 2002 and requested de novo review of 
the previous adjudication by a RO Decision Review Officer 
(DRO).  The DRO issued a statement of the case in June 2003 
affirming the previous rating decision, and the veteran 
submitted a VA Form 9 in July 2003.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking compensation for a vocal cord 
disability, which he contends is due to his subtotal 
thyroidectomy conducted in July 1992.  The veteran's VA 
medical records are associated with the claims folder.  In a 
statement dated June 18, 2002, the veteran informed the RO 
that he was not aware of any further evidence other than that 
which VA will attempt to obtain and/or which has already been 
identified relevant to his claim.

The medical records confirm that the veteran underwent 
surgery at a VA facility in Shreveport, Louisiana, to remove 
a portion of his thyroid due to a multinodular goiter with 
compressive dysphagia.  VA treatment records reflect that the 
veteran signed an Informed Consent Form on July 1, 1992, 
which listed as a possible risk of surgery, "injury to vocal 
cords".  The veteran asserts in his notice of disagreement 
that he was never informed of this risk, nor would he have 
undergone the surgery if he had been informed of the 
possibility that it would result in his current condition.

The July 2, 1992 Operative Report contained no specific 
intraoperative complications.  A July 5, 1992 treatment note 
states, "impression status post subtotal thyroidectomy with 
recurrent laryngeal nerve neuropraxia".  A nursing 
documentation the day after states, "cautioned regarding 
smoking may irritate swollen vocal cords - voices 
understanding".  The VA medical center Discharge Summary 
dated July 12, 1992 notes that good mobilization of the cords 
was seen and the veteran's voice was raspy and hoarse, but 
improving without complaints.

In April 1995 the veteran underwent a triple endoscopy, 
microlaryngoscopy and biopsy of right true vocal cord lesion.  
The diagnosis given was status post subtotal thyroid 1992, 
residual right true vocal cord paralysis and leukoplakia.

In pertinent part, the applicable version of 38 U.S.C.A. 
§ 1151 provides that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Further, for purposes of 
awarding this benefit, it must be shown that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.  

Regulations provide that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from disease or 
injury.  Compensation will not be payable for the continuance 
or natural progress of disease or injuries for which 
hospitalization, etc., was authorized or for the necessary 
consequences of a procedure.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(b), (c) (2003).

To date, the RO has not afforded the veteran a VA examination 
to determine the diagnosis and etiology of any vocal cord 
disability, as well as provide an opinion as to whether the 
veteran's vocal cord disability could be secondary to his 
thyroid surgery, and such an examination should be scheduled.  
VA generally has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  
Given the evidence suggestive of the presence of a vocal cord 
disability secondary to a VA medical center surgical 
procedure, (i.e. right true vocal cord paralysis), a VA 
examination and opinion is necessary.

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Schedule the veteran for a VA 
examination with a physician who has not 
previously examined the veteran and who 
did not participate in his care in 1992, 
to render an opinion for the record as to 
whether the veteran has any additional 
vocal cord disability as a result of the 
surgical procedure performed at the 
Shreveport, Louisiana, VAMC in July 1992.  
The physician should specify for the 
record the nature of the additional 
disability, if any, that was caused by VA 
treatment.  If additional disability is 
present, the examiner should state 
whether the additional disability is 
merely the natural progression of the 
condition for which treatment was 
provided;  whether the additional 
disability would be considered a 
necessary consequence of the procedure; 
and/or whether it may be considered to 
have been caused by an event not 
reasonably foreseeable.  Likewise, the 
examiner should comment on whether the 
additional disability may be considered 
to have been caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar fault on the part 
of VA.  The examiner should review the 
claims file prior to the examination of 
the veteran.  Any special studies or 
testing deemed necessary should be 
conducted, and the rationale for the 
opinions should be fully explained.  

3.  Thereafter readjudicate the issue 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant 
evidence, and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




